Citation Nr: 0121360	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of anterior cruciate ligament damage 
to the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to November 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Regional Office (RO).  That rating decision, in pertinent 
part, granted service connection for chronic left knee pain 
secondary to anterior cruciate ligament disruption, and 
assigned a 20 percent evaluation effective from November 2, 
1996.  The veteran disagreed with the assigned rating.

The record discloses that, by rating action dated in July 
1998, a temporary total rating pursuant to the provisions of 
38 C.F.R. § 4.30 (2000) was assigned, effective from July 7, 
1998 through August 31, 1998.  The veteran was notified by a 
letter dated in September 1998 that the 20 percent schedular 
rating was to be resumed effective September 1, 1998.  The 
veteran filed a notice of disagreement in November 1998, and 
indicated that he felt the temporary total rating should be 
continued through January 1999.  In a rating decision dated 
in November 1998, the RO assigned another temporary total 
rating pursuant to 38 C.F.R. § 4.30, effective from October 
28, 1998 through December 31, 1998.  Thereafter, the 20 
percent schedular evaluation was resumed, effective January 
1, 1999.  A supplemental statement of the case that included 
the issue of entitlement to a temporary total rating under 
38 C.F.R. § 4.30 was furnished to the veteran in November 
1998.  The veteran did not submit a timely substantive appeal 
and, therefore, this decision is limited to the issue noted 
on the previous page.  See 38 C.F.R. § 20.302 (2000).

The Board construes comments by the veteran's representative 
to be a claim for service connection for traumatic arthritis 
of the left knee.  Since this matter has not been developed 
or certified for appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by limitation of flexion with pain, tenderness, 
crepitus and occasional instability. 

2.  It is not productive of more than moderate impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for postoperative residuals of anterior cruciate 
ligament damage to the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  The Board finds that VA has met its 
duty to notify and assist in the veteran's case.  The veteran 
has not indicated that there are any additional VA or private 
medical records that could be obtained.  Moreover, the RO 
provided the veteran with several examinations in relation to 
his left knee.  

The record discloses that the September 1997 rating decision 
provided the veteran with the reasons and bases for the 
assignment of the 20 percent evaluation for his service-
connected left knee disability.  The February 1998 statement 
of the case and the January 1999, May and September 2000 and 
January 2001 supplemental statements of the case provided the 
veteran with the applicable criteria for an increased rating 
for postoperative residuals of anterior cruciate ligament 
damage.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, The 
American Legion.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints involving the 
left knee.  It was reported in September 1995 that he had 
undergone an anterior cruciate ligament repair of the left 
knee in July 1993, and that he had done well until a few 
weeks earlier.  Following an examination, the impression was 
rule out left knee lateral meniscus injury.  An anterior 
cruciate ligament reconstruction was performed in December 
1995.  It was noted in August 1996 that he was dong well and 
running without problems.  The veteran had no complaints of 
instability or giving way, and only some popping.  He still 
had weakness in the quadriceps.  

The veteran was afforded a general medical examination by the 
VA in July 1997.  He reported continued pain, swelling and 
aches, with constant pain in the left knee.  He stated that 
his left knee occasionally gave out and that he was using a 
brace.  An examination revealed diminished range of motion.  
He could flex the left knee to 100 degrees and extension was 
to 0 degrees.  There was crepitus with movement.  An X-ray 
study of the left knee revealed postoperative bony changes 
consistent with an anterior cruciate repair.  There was no 
evidence of acute osseous abnormality or significant 
degenerative change.  Mild osteopenia was noted.  The 
pertinent impression was status post anterior cruciate 
disruption, status post anterior cruciate repair in 1995.  It 
was indicated that the veteran continued to have chronic knee 
pain secondary to persistent anterior cruciate ligament 
disruption.  

On VA examination of the joints in July 1997, it was noted 
that the veteran had a positive drawer sign.  The patella was 
not ballotable.  There was no bony deformity, discoloration 
or swelling.  The impression was status post anterior 
cruciate ligament disruption and subsequent repair, with 
examination findings suggesting persistent anterior cruciate 
ligament disruption of the left knee.

In a statement dated in May 1998, a private physician related 
that the veteran historically had had continued locking, 
catching and giving away of the knee, with repetitive bouts 
of swelling.  He added that with repetitive giving away, the 
veteran had fallen and created new difficulties, with 
swelling, pain, etc. 

Private medical records disclose that the veteran was seen in 
May 1998 and reported that he had always had repetitive bouts 
of swelling, some locking, catching and episodes of the knee 
tending to give way.  An examination revealed effusion in the 
left knee.  The veteran had full range of motion.  Anterior 
drawer sign was 1+, flexion rotation drawer was positive and 
lateral pivot shift was mildly positive.  The rest of the 
examination was within normal limits.  The assessment was 
that the veteran probably had had an attenuation of the 
anterior cruciate ligament.  The examiner noted that the knee 
had never been stable enough for the veteran to forget about 
it and engage in any type of athletic activity.  It was noted 
in June 1998 that the knee was little improved.  A diagnostic 
arthroscopy with debridement and removal of screws for a 
failed anterior cruciate ligament repair was performed in 
July 1998.  The operative record noted that it was expected 
that an anterior cruciate ligament allograft would be 
performed in about four months.  

The veteran was afforded another VA examination in July 1998.  
He reported that he had always had intermittent swelling and 
pain in the left knee.  More recently, he related that the 
knee had been giving out.  He stated that in May 1998, he 
jumped off a low platform and his left knee swelled up.  The 
veteran walked with two crutches, and was able to tolerate 
weight bearing.  He clearly had a swollen and acutely 
inflamed left knee.  Effusion was 3+.  Active motion was from 
120 to 100 degrees.  The examiner indicated that the veteran 
had 20 degrees of motion in the mid-zone of knee flexion.  He 
had 1-2+ anterior drawer sign.  Medial and lateral stability 
were normal.  The examiner stated that the knee was so acute 
that he could not fully appreciate the maximum amount of 
anterior drawer sign.  The veteran had 2.5 centimeters of 
atrophy of the left thigh.  The diagnosis was incompetent 
anterior cruciate ligament on the left after multiple 
operations.  The examiner noted that the veteran had an 
active synovitis in the left knee.  He commented that the 
veteran was a machine operator and could not return to his 
job until the knee was definitive.  

An X-ray study of the left knee at a VA facility in July 1998 
revealed moderate left joint effusion, without evidence of 
fracture or dislocation.

Private medical records dated from July to October 1998 
disclose that the veteran had full range of motion in July 
1998.  There was no significant effusion.  It was noted that 
a derotation brace would be obtained.  The veteran was to 
return in about ten days and that he could probably return to 
work, with light duty, subsequent to that.  In September 
1998, the veteran related that his knee was continuing to 
give way intermittently.  He was very concerned about going 
to work where he had to climb on oiled surfaces with his knee 
in the condition that it was, as he was afraid it might give 
way, causing him to fall.  An examination showed that the 
knee had no effusion.  The veteran was wearing the brace.  
The examiner stated that the veteran was allowed to return to 
work, but perform only sedentary tasks.  If such work could 
not be found, he would have to be off work until after his 
reconstruction.  When he was seen in October 1998, it was 
reported that the veteran's knee was dry.  He had full range 
of motion.  It seemed quiescent subsequent to the previous 
surgery.  

A private physician performed an arthroscopic anterior 
cruciate ligament reconstruction with allograft in October 
1998 for an anterior cruciate ligament deficient left knee.  
The physician indicated that, due to the surgery, the veteran 
should be off work until January 25, "1998."  

The veteran was again afforded an examination of the joints 
by the VA in June 1999.  It was noted that he continued to 
have almost constant left knee pain, with occasional 
swelling.  It was reported that he frequently experienced 
instability in the left knee joint, with a sensation of 
"giving way."  It was indicated that the symptoms were 
present on a daily basis and worsened after a long day of 
working, standing on his feet.  It was also stated that due 
to the joint instability, the veteran used a brace that 
provided some lateral stability, although the knee still 
buckled.  It was reported that the pain symptoms were 
intruding on the veteran's usual occupation and daily 
activities.

An examination showed that flexion of the left knee was from 
0-105 degrees without pain and to 115 degrees with pain, both 
actively and passively.  Frequent movement caused more pain 
and the additional symptoms listed above.  There was minimal 
tenderness on pressing the left patella inwards.  Edema and 
effusion seemed to be absent.  There was no elicitable 
instability or abnormal movement in the joint.  Lachman's, 
anterior and posterior drawer and McMurray's tests were all 
negative.  There was no varus or valgus motion.  The above 
maneuvers all caused pain in the left knee, more so with 
anterior and posterior drawer tests.  Crepitus was noted in 
the left knee joint on both active and passive movement.  The 
veteran's gait was within normal limits while using the 
brace, but without it, he tended to guard against bearing 
weight fully on the left lower extremity.  An X-ray study of 
the left knee revealed that the bones did not show injury and 
alignment was normal.  The impression was that the veteran 
had sustained an injury in service and that he had had three 
surgeries on the left knee.  The examiner added that the 
veteran was recovering from his most recent surgery, and 
continued to have almost constant pain in the joint, with 
associated joint instability and difficulty bearing weight, 
all of which were worsened by standing or walking for long 
periods of time.  The examiner also indicated that the knee 
brace was only providing the veteran with partial relief of 
his symptoms.

On VA examination of the joints in March 2000, the veteran 
stated that the left knee swelled with activity and that he 
had a popping sensation.  He reported that the pain was 
usually dull, but occasionally was sharp.  He related that he 
occasionally had locking and giving out.  It was stated that 
a recent magnetic resonance imaging was normal.  The veteran 
noted that he worked as a machine operator and that he wore a 
brace with activities and doing outside work or heavy work.  
He did not have the brace with him at the time of the 
examination.  

An examination revealed atrophy of the left thigh.  Range of 
motion was from 0-125 degrees.  There was no instability of 
either the collateral ligaments in neutral or 30 degrees of 
flexion.  The anterior drawer sign or Lachman's was a trace 
to 1+ positive.  There were no meniscal signs, including 
McMurray's, Appley's and Steinmann's.  There was definite 
crepitus on motion of the left knee.  An X-ray study of the 
left knee revealed degenerative changes in the patellofemoral 
aspect of the joint.  There was no evidence of acute fracture 
or dislocation, and no soft tissue calcifications were noted.  
No significant joint effusion was seen.  The impression was 
anterior cruciate ligament deficient left knee with secondary 
reconstruction with an allograft with muscle atrophy of the 
left knee secondary to muscle mass associated with the loss 
of muscle mass that can be associated with the prolonged 
length of time that requires to obtain muscle mass back 
following anterior cruciate ligament reconstruction.  The 
examiner reiterated that the antero-posterior instability 
without the brace was trace to 1+, and that lateral stability 
of the left knee was normal.  He noted that muscle strength 
testing throughout the lower extremities appeared to be 
symmetrical.  

Records provided on behalf of the veteran's employer 
indicated that he apparently received disability payments for 
22 weeks and three days.


Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath, 1 Vet. App. 589.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

A review of the record demonstrates that the veteran has 
reported experiencing problems with his left knee since 
service.  The Board concedes that the veteran has undergone 
several surgical procedures on the knee, including 
reconstruction in October 1998.  The fact remains, however, 
that while the veteran continues to report significant 
difficulties with the knee, the objective findings are 
consistent with the 20 percent rating that has been in effect 
throughout his appeal.

As noted above, the veteran has been afforded four 
examinations by the VA during the course of the appeal.  On 
the initial VA examination in July 1997 following service, 
the Board acknowledges that the veteran had a positive drawer 
sign.  However, there was no discoloration or swelling.  In 
view of his symptoms, a diagnostic arthroscopy was performed 
in July 1998.  He was examined by the VA less than one month 
following this surgery and, at that time, the findings 
included 3+ effusion and positive anterior drawer sign.  It 
is significant to note that there was no indication of 
instability.  His private physician performed an arthroscopic 
anterior cruciate ligament reconstruction in October 1998.  
The first VA examination following this surgery was in June 
1999.  Despite the veteran's reports of instability and 
giving way, the examination report showed that there was no 
instability or abnormal movement in the joint.  In addition, 
it is significant to observe that there was no effusion or 
edema.  While minimal tenderness and crepitus were present, 
Lachman's, anterior and posterior drawer tests were negative, 
except they apparently produced pain in the left knee.  
Finally, the most recent VA examination, conducted in March 
2000, revealed, at most, 1+ anterior drawer sign and 
crepitus.  The Board emphasizes that there was no instability 
or meniscal signs.  

Although the veteran continues to express significant 
complaints concerning the left knee, the examinations have 
not shown that a higher rating is warrant for his left knee 
disability.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
unsupported statements regarding the severity of his 
disability.  The weight of the evidence is against the claim 
for an increased rating for postoperative residuals of 
anterior cruciate ligament damage to the left knee.  

The United States Court of Appeals for Veterans Claims has 
held that when a Diagnostic Code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, even with consideration of 
functional loss due to pain, the veteran's disability picture 
does not approximate the limitation of leg flexion or 
extension warranted for a higher evaluation under 38 C.F.R. 
Part 4, Diagnostic Code 5260 or 5261.


ORDER

An initial rating in excess of 20 percent for postoperative 
residuals of anterior cruciate ligament damage to the left 
knee is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

